UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10/A (Amendment No. 3 ) GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 China Sure Water (USA) Inc. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 11-3137508 (I.R.S. Employer Identification No.) 14 Wall Street, 20th Floor, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:646-783-2638 Securities to be registered pursuant to Section 12(b) of the Act:None. Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Table of Contents Page Item 1. Business 1 Item 1A. Risk Factors 5 Item 2. Financial Information 13 Item 3. Properties 16 Item 4. Security Ownership of Certain Beneficial Owners and Management 16 Item 5. Directors and Executive Officers 17 Item 6. Executive Compensation 18 Item 7. Certain Relationships and Related Transactions, and Director Independence 19 Item 8. Legal Proceedings 19 Item 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 19 Item 10.Recent Sales of Unregistered Securities 20 Item 11.Description of Registrant’s Securities to Be Registered 21 Item 12.Indemnification of Directors and Officers 21 Item 13.Financial Statements and Supplementary Data 22 Item 14.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 22 Item 15.Financial Statements and Exhibits 23 Amendment No. 3 This amendment has been filed in order to: · add Note 15 to the Notes to Financial Statements and · add to Item 1A, “Risk Factors,” a risk factor concerning weaknesses in the Company's internal and disclosure controls. None of the information contained in this Registration Statement has been updated.You should review the Company’s more recent filings on EDGAR for current information about the Company. Introductory Matters Merger and Reverse Stock Split In October 2010 the Company filed a Certificate of Merger of China Sure Water (USA) Inc., a Delaware corporation, into Biometrics 2000 Corporation, a New York corporation.As a result of the merger, Biometrics 2000 Corporation changed its name to China Sure Water (USA) Inc.The New York corporation was the surviving legal corporation in the merger, and the Delaware corporation was the surviving corporation for accounting purposes.China Sure Water (USA) Inc., a New York corporation, is sometimes called the “Company” in this registration statement. The Certificate of Merger provided that each 3900 shares of common stock of Biometrics 2000 Corporation that were outstanding prior to the merger was converted into one share of common stock of the surviving corporation (the “Reverse Split”).Retroactive effect has been given to the 1-for-3900 Reverse Split in the Financial Statements of the New York corporation for the years ended December 31, 2010 and 2009 that are included in this Registration Statement. Cautionary Note Regarding Forward-Looking Information This registration statement contains forward-looking statements. All statements that address operating performance, events or developments that we expect or anticipate will occur in the future are forward-looking statements. The forward-looking statements are contained principally in the sections entitled “Business,” “Risk Factors,” and “Financial Information.” In some cases, you can identify forward-looking statements by terms such as “may,” “will,” “should,” “could,” “would,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “projects,” “predicts,” “potential” and similar expressions intended to identify forward-looking statements. These forward-looking statements are based on management’s beliefs and assumptions and on information currently available to our management. Our management believes that these forward-looking statements are reasonable as and when made. However, you should not place undue reliance on any such forward-looking statements because such statements speak only as of the date when made. We do not undertake any obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In addition, forward-looking statements are subject to certain risks and uncertainties that could cause actual results, events and developments to differ materially from our historical experience and our present expectations or projections. These risks and uncertainties include, but are not limited to, those described in “Item1A. Risk Factors” and elsewhere in this registration statement and those described from time to time in the reports which we will file in the future with the Securities and Exchange Commission. You should read this registration statement and the documents that we have filed as exhibits to this registration statement completely. Currencies Unless indicated otherwise in this registration statement, all references to “$” or “dollars” refer to US dollars. References to “RMB” mean the lawful currency of The People’s Republic of China. Item 1.BUSINESS China Sure Water (USA) Inc. (the “Company”) is a U.S. holding company incorporated in New York in 1992.From 1992 to 2005, the Company engaged in a variety of businesses:initially the retail bagel business, then until 2003 a private-labeled Internet access business, and finally, until 2005, a business devoted to developing biometric security devices.Each of these business developed revenue-producing operations; but each of them ultimately failed. After its business of developing biometric security devices failed in 2005, the Company (then known as “Biometrics 2000 Corporation”) entered into bankruptcy proceedings.In 2010 the bankruptcy court approved a plan to reorganize the company in connection with a merger with China Sure Water (USA) Inc., a Delaware corporation that owned all of the registered equity of Sure (China) Water Science and Technology Co., Ltd., a limited liability company organized in The People’s Republic of China (“Sure China”).Sure China is engaged in the production and marketing of water softeners for residential use in The People’s Republic of China (“PRC” or “China”). After observing the popularity of water softeners in the United States, Xinhong Guo founded a water softener business during 2005 in Beijing and incorporated it as a limited liability company, Sure China, on March 23, 2007 under the laws of China.In July 2008 a Delaware corporation controlled by Mr. Guo acquired 60% of Sure China.In December 2009 the Delaware corporation also acquired 100% ownership of Sure Water Quality Control Technology (China) Inc. Limited, the Hong Kong limited liability company that owns the remaining 40% of Sure China.In October, 2010, the Delaware holding company merged with Biometrics 2000 Corp. (“Biometrics”), a New York corporation and debtor in possession in a U.S. Bankruptcy Court case, in exchange for 85% of the outstanding shares of Biometrics.At the time of the merger, Biometrics was a shell corporation with no assets. The exclusive consideration exchanged in the merger was the exchange of shares, in which the shareholders and creditors of Biometrics surrendered 85% of the ownership of Biometrics to the shareholders of the Delaware corporation, and the shareholders of the Delaware corporation surrendered 15% of the equity in Sure China to the shareholders and creditors of Biometrics. The name of Biometrics was changed to China Sure Water (USA) Inc., and it was the surviving corporation in the merger. Water quality is a major daily concern of individuals in China, where tap water is very hard.Hard water contains significant concentrations of minerals such as calcium and magnesium ions.Water is generally regarded as “hard” if the concentration of these minerals exceeds 100 milligrams per liter (“mg/L”) and “soft” if the concentration is less than 50 mg/L.Hard water lowers the quality of washing and cooking, which can have permanent harmful health effects, and causes scaling that can damage machinery using the water, such as stoves, heaters and air conditioners, create dangerous conditions, waste energy and shorten the equipment’s life.Excessively hard water thus can be harmful to the quality of life of the populace. In addition, safety and energy conservation concerns make it highly advisable to use only soft water in water heaters.The use of soft water mitigates the build-up of minerals, thus greatly reducing the risk of explosion and conserving energy by 37%.In Beijing, the authorities highly recommend that consumers install water softeners in conjunction with the operation of water heaters. Due to China’s vast deserts and lack of natural rainfall, much of the available water is from underground sources and flows through rock and soil.Calcium and magnesium ions are dissolved in the water and remain suspended when the water is pumped from the aquifer to the surface.Two-thirds of the water in Beijing is from underground.As a result, the average hardness level for tap water in China is 450 mg/L.In order to make it suitable for drinking, Chinese people often boil their water. In Beijing, the demand for water heaters and water softeners has increased with the growth in population and housing.Currently, there are 800,000 families that own water heaters, a number that is increasing.During 2010, a total of 300,000 apartments were built in Beijing, 100,000 of which are government guaranteed.All of these have water heaters.In order to conserve energy, the government may in the future subsidize the purchase of water softeners by owners of water heaters.The government currently subsidizes 50% of the cost of installing solar panels, and the inclusion of purchasers of water softeners in this program is a logical extension. 1 The water softening process generally involves two aspects.The hard minerals (mainly calcium and magnesium) are exchanged for (or replaced by) sodium on the ion-exchange resins that have been provided.When the exchange capacity of the resins has been exhausted, the regeneration process occurs, which restores the exchange capacity of the resins through salt washing. Sure China has developed four generations of water softeners for household use in China:manual, semi-automatic, clock controlled and the current one incorporating computerized automatic control.We believe that our product is the only one in the world using a computer automated control valve in a household water softener.It combines manual, semi-automatic, time-based, flow quantity and delayed flow quantity control systems into one model.In contrast to the four step process prevalent in current industrial processes, this fourth generation product consists of five steps:contra-washing, salt absorption, ion exchange, forward washing and water re-fill. The extra step in our system is the 3rd step:ion exchange, which allows us to regenerate resin through a soaking process instead of the standard flow-through of salt solution.All other household water softeners available in the Chinese market make use of an industrial control valve that keeps water flowing and uses more salt than necessary during the regeneration process. Sure China’s automated control valve stops the flow during regeneration, dividing the process into two distinct stages.Our water softener thus conserves water, salt and energy, compared to standard four-step industrial water softeners, yielding a more efficient process with lower impact on the environment. Marketing and Sales Currently, our only markets are households and commercial enterprises within China.To date, most of our sales have been made through third party distribution channels.Recently, however, in Beijing we have begun to market directly to consumers.We have three showrooms, the first having been opened two years ago, and we have a fourth one planned.Each showroom has one manager and two sales associates.Our business plan contemplates opening showrooms in other Beijing neighborhoods in the near future. Outside of Beijing, we rely on third party distributors.The distributors include both specialists in water treatment whose principal clientele are industrial and distributors who sell a broad array of household products to individuals. Looking forward, our business plan contemplates growth through a variety of modes of expansion: · We plan in 2012 to develop industrial customers, such as power generation water plants and drinking water, food and beverage manufacturers through subsidiaries in most Chinese provinces. · We plan in 2013 to expand to the United States and European Union through agents or sales representatives. · In all periods we plan to investigate opportunities for acquisitions of complementary businesses or assets. 2 Intellectual Property We have proprietary rights with respect to significant aspects of our technology.We rely on a combination of patent, trademark, and trade secret laws, confidentiality procedures and contractual provisions to establish and protect these rights. One patent was issued to us in 2008 by the China State Intellectual Property Rights Office, covering our “water softening and re-generation method” (Registration No. 1921716).The patent will expire on November 15, 2026.We also have two patent applications pending in China:one for the design of our water softener and the other for a turbulent flow type water distributor residential water softener.We expect the design patent to be issued later in 2011, and have no indication as to when the concept patent will issue.We believe that the breadth of description of our patents gives us significant protection. Our employees have signed confidentiality agreements under which they have agreed not to use or disclose any of Sure China’s proprietary information. To date we have not had occasion to seek enforcement of any of these agreements; so we cannot predict the extent to which they may give us legal protection against theft of our trade secrets. Our Suppliers The key raw materials used in the manufacture of water softeners by Sure China are molded plastic parts.Sure China purchases the large majority of these raw materials from a single thirdparty vendor, JinMa Co.Sure China acquired 95% and 93% of its raw materials from this source in 2010 and 2009, respectively.Although the reliance on purchases from JinMa is heavy, there are feasible alternative sources of these products in China.A sudden termination of the relationship with JinMa Co., however, would be likely to result in delays in Sure China production, with resulting delays in revenue and potential losses of customers. Until August 2010, raw materials and finished goods were also sold to us by a company, Beijing Sure Science and Technology Co. Inc. (“Beijing Sure”), which had been owned by our Chairman, Xinhong Guo.We received a discount on the materials sold when compared with the prices charged to Beijing Sure’s other customers.Beijing Sure also occasionally paid expenses on behalf of the Company.However, Mr. Guo sold Beijing Sure to an unrelated third party, Qi Yafen, in August of 2010.We do not anticipate that Beijing Sure will be a supplier in the future.We have replaced Beijing Sure with a number of unrelated vendors. Our Customers Our sales have been concentrated with a few major customers, who function as distributors for our water softeners.Six purchasers accounted for 88% of our sales revenue during 2010.These purchasers, and the percent of revenues that they represented during 2010, were Hengtaixin (25%), Guoningyuantai (15%), Shuisiqingrou (13%) Zhonghongde (13%), Chuanxiangxinzhi (11%) and Shueryingying (11%).The loss of any one or more of these customers could be expected to have a material adverse impact on the financial results of the Company. 3 Competition The market for water softeners in China is highly competitive.There are numerous smaller Chinese companies in the market that generally import the key components and then assemble them.However, Sure China’s most significant competition is from multi-national entities headquartered outside of China.These include RainSoft and Erie Water Treatment Companies, which are divisions of Aquion Partners, L.P.; EcoWater Systems of Berkshire Hathaway’s Marmon Group; Pentair, Inc.; and Enmetec GmbH.All of these companies are based in the United States, other than Enmetec which is German. Sure China has a number of significant advantages over the competition in China.We have the world’s only computer automated control valve in a household water softener.As a result, our system reduces the use of water, salt and energy, all of which are relatively expensive in China.Also, our system is better suited to the extremely hard water typical in China when compared to softeners built by U.S. companies.This technology is protected by our patent and other laws and contractual provisions in China. To the best of our knowledge, we are the low price leader for water softeners in China.The purchase price of our system to the consumer is 4,000 RMB ($597).Systems of similar or inferior quality offered by our competitors cost between 6,840 RMB and 35,000 RMB, enabling China Sure to offer its product with at least a 40% price advantage.Our price advantage is achieved from three factors: · We can offer our product at a significantly lower cost than off-shore competitors because we do not bear the costs of transportation and import taxes that they bear. · We can manufacture our products at lower cost than our off-shore competitors because of the lower labor costs in China. · We have advanced technology not available to our Chinese competitors, which enables us to manufacture our products more efficiently than other Chinese companies. Our advanced technology also enables us to provide customers savings over the life of our products not available in our competitors’ products. The operating cost of the Sure China system to the consumer is 1,500 RMB per year less than the on-going expense of competing products.This advantage is due to savings in energy, water and salt.Over the expected life of the product, our system can save 4,000 tons of water, 5,000 kilograms of renewable salt and 30,000 RMB ($4,477) in energy cost when compared with similar water softeners.This advantage will grow as the prices of energy and water increase.We also provide high quality, professional on-site installation and after-sales service.Sure China was the first company in China to offer a limited three-year warranty. 4 Water softeners manufactured in the United States by our competitors. have control screens that are very small with directions in English.Our system is the only one whose LCD screen is larger and uses the Chinese language, which makes it significantly easier for Chinese consumers to use. Finally, Sure China, since the inception of its business in 2007, has built up substantial equity in its brand name.It is well known among consumers in China, and its acceptance is indicated by the fact that no system that we have sold has ever been returned. Employees Presently, we have a total of 80 employees.15 are professional technicians, 25 are sales personnel, and 11 are administrative staff.Although employment will expand as the business grows, there is no current plan to make a major change in the number of personnel. Item 1A.RISK FACTORS You should carefully consider the risks described below before buying our common stock.If any of the risks described below were realized, that event could cause the trading price of our common stock to decline, and you could lose all or part of your investment. We operate in a highly competitive marketplace, which could adversely affect our sales and financial condition. We compete on the basis of quality, price, technology, product development and customer service.Along with smaller Chinese competitors, several major multi-national enterprises compete directly with us in China.These competitors are larger than we are and have substantially greater financial resources that allow them to be in a better position to withstand changes in the industry.Many also have been in the business for a longer period of time and have greater accumulated experience and higher global name recognition.Our existing competitors may introduce new products based on more competitive alternative technologies that may cause us to lose customers which would result in a decline in our sales volume and earnings.It is also likely that new competitors will enter the water softening market in China.These entities may broaden or enhance their offerings to provide a product similar to ours or to compete more effectively with our products.Our customers respond to high quality and low cost products and services. While we currently have significant advantages over our competitors in these areas, there can be no assurance we will be able to maintain this favored position over time.Funding acquisitions, hiring new employees, establishing sales subsidiaries and incurring the other costs of marketing expansion will increase expenses and thus adversely affect our margins.Costs incurred in research and development may also increase. Competition could cause us to lose market share, or increase expenditures or reduce pricing, each of which would have an adverse effect on the results of our operations, cash flows and financial condition. Changes in technology could make our products obsolete or uneconomic. Our proprietary technology, the fourth generation household system incorporating a computerized automatic control valve, is a key competitive advantage for us.Certain aspects of the system are protected by a patent in China.Other features are the subject of patent applications.If these patents are not granted, competitors may be able to replicate these aspects of the technology in their products.In addition, new developments in the field of electronics are occurring at a rapid pace, and there can be no assurance that such development will not give rise to a different system that is superior to those offered by Sure China.Engineers may also be able to design a similar valve that serves the same function without violating the existing patent.To the extent our competitors can take advantage of these technologies, competition in the water softener market will increase and our revenues could decline. 5 Defense of our intellectual property rights could be expensive, time consuming and distracting. Our ability to compete effectively depends on our ability to distinguish our products from those of our competitors.One of Sure China’s key competitiveadvantages is the fact that its household water softener incorporates a computer automated control valve.In order to protect this advantage and related technologies, we have relied on a patent, a trademark, trade secret laws, confidentiality procedures and contractual provisions.However, competitors are not prevented from developing products similar to ours or challenging our brand names or products.There has been an increasing trend for market participants to use conflicts over, and challenges to, intellectual property rights as a means to compete.Patent and trademark challenges and enforcement of contractual provisions would increase our costs and divert the energies of management. General economic conditions in China, including difficult credit and residential construction markets, affect demand for our products. The success of our future sales efforts will to an extent depend on the continued strength of the Chinese economy and the availability of disposable income to the Chinese population.Recent actions by the governmental authorities indicate a desire to slow the economy.Also, many observers are predicting a significant drop in commercial real estate prices, which would have a material negative impact on consumer confidence and the overall economy.A significant economic slowdown or, more importantly, a recession could substantially hinder our efforts to implement our business plan. Financing the investments that we plan may result in dilution of the equity of our present shareholders. Our business plan contemplates that we will raise $8 million in capital prior to the end of 2011 in order to implement our growth strategy.We intend to raise all or a large portion of the necessary funds by selling equity in our company.At present we have no commitment from any source for those funds.We cannot determine, therefore, the terms on which we will be able to raise the necessary funds if at all.It is possible that we will be required to dilute the value of our current shareholders’ equity in order to obtain the funds.If, on the other hand, we are unable to raise the necessary funds, our growth will be limited, as will our ability to compete effectively. Reliance on one supplier for the large majority of our raw materials could adversely affect our operating results. During the year ended December 31, 2010, Sure China acquired 95% of its raw materials, molded plastic products, from JinMa Co.Although there are feasible alternative sources for these products, the loss of JinMa Co. as a supplier could be expected to have a material adverse effect on Sure China.A shift to a new provider could result in increased costs, which would reduce margins.In addition, if our supply of parts from JinMa Co were suddenly disrupted, our production would be delayed, which would delay revenue and possibly result in a loss of customers.If, for either of these reasons, we are unable to produce sufficient products at reasonable prices to meet demand, our distribution network is likely to atrophy.This could have a long-term negative effect on our ability to expand the business, in addition to the near-term loss of income.Until additional sources of supplies are developed and favorable price terms negotiated for higher volumes, our reliance on one supplier puts the welfare of our business at risk. 6 Our profitability could decline if we are unable to manage and sustain our growth. Our continued success depends on the expansion of our operations, the effective management of growth, and possibly the successful integration of acquired businesses, which will place a significant strain on our management, operations and financial resources.To achieve our plan, we must hire and train additional personnel and may have to acquire new equipment, facilities, information technology and other infrastructure resources.We do not know if we will be able to expand our business rapidly enough or adequately manage this growth.If we do not accurately predict demand for our products, we may have too much or too little production capacity. Currency fluctuations may adversely affect our operating results. Sure China generates revenues and incurs expenses and liabilities in Chinese Renminbi (“RMB”), the currency of China.However, as a subsidiary of the Company, Sure China will report its financial results in the United States in U.S. Dollars.As a result, our financial results will be subject to the effects of exchange rate fluctuations between these currencies.From time to time, the government of China may take action to stimulate the Chinese economy that will have the effect of reducing the value of RMB.In addition, international currency markets may cause significant adjustments to occur in the value of the RMB.Any such events that result in a devaluation of the RMB versus the U.S. Dollar will have an adverse effect on our reported results.We have not entered into agreements or purchased instruments to hedge our exchange rate risks. Capital outflow policies in China may hamper our ability to pay dividends to shareholders in the United States. China has adopted currency and capital transfer regulations. These regulations require that we comply with complex regulations for the movement of capital.Although Chinese governmental policies were introduced in 1996 to allow the convertibility of RMB into foreign currency for current account items, conversion of RMB into foreign exchange for capital items, such as foreign direct investment, loans or securities, requires the approval of the State Administration of Foreign Exchange. We may be unable to obtain all of the required conversion approvals necessary for our operations, and Chinese regulatory authorities may impose greater restrictions on the convertibility of the RMB in the future. Because most of our future revenues will be in RMB, any inability to obtain the requisite approvals or any future restrictions on currency exchanges will limit our ability to pay dividends to our shareholders. 7 All of our assets are located in China.So any dividends or proceeds from liquidation are subject to the approval of the relevant Chinese government agencies. Our assets are located inside China. Under the laws governing Foreign Invested Enterprises in China, dividend distribution and liquidation are allowed but subject to special procedures under the relevant laws and rules.Any dividend payment will be subject to the decision of the board of directors and subject to foreign exchange rules governing such repatriation.Any liquidation is subject to both the relevant government agency’s approval and supervision as well the foreign exchange control. This may generate additional risk for our investors in case of dividend payment or liquidation. We have limited business insurance coverage. The insurance industry in China is still at an early stage of development. Insurance companies in China offer limited business insurance products.Sure China has insurance related to transportation vehicles and employee benefits, such as medical and retirement coverage.Chinese insurance companies do not, to our knowledge, offer business liability insurance.As a result, we do not have any business liability insurance coverage for our operations.Moreover, while business disruption insurance is available, we have determined that the risks of disruption and cost of the insurance are such that we do not require it at this time.Any business disruption, litigation or natural disaster might result in substantial costs and diversion of resources. Because our funds are held in banks which do not provide insurance, the failure of any bank in which we deposit our funds could affect our ability to continue in business. Banks and other financial institutions in China do not provide insurance for funds held on deposit.As a result, in the event of a bank failure, we may not have access to funds on deposit. Depending upon the amount of money we maintain in a bank that fails, our inability to have access to our cash could impair our operations, and, if we are not able to access funds to pay our suppliers, employees and other creditors, we may be unable to continue in business. We may have difficulty establishing adequate management and financial controls in China. China has only recently begun to adopt the management and financial reporting concepts and practices that investors in the United States are familiar with.We may have difficulty in hiring and retaining employees in China who have the experience necessary to implement the kind of management and financial controls that are expected of a United States public company.If we cannot establish such controls, we may experience difficulty in collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet U.S. standards.We may also incur significant legal and financial costs to ensure compliance with U.S. corporate governance and accounting requirements. Material weaknesses in our internal controls over financial reporting and our disclosure controls and procedures could result in misstatements and errors in the reports that we file with the Securities and Exchange Commission The members of our accounting staff were engaged by Sure China, our Chinese operating company, before it became a subsidiary of a U.S. public company.Sure China maintains its books and records according the Chinese accounting practices, which vary from U.S. generally accepted accounting practices in many important respects.Although our Chief Financial Officer and two senior accountants have each received academic training in U.S. GAAP, their experience in applying such principles and practices is limited, and there is no other member of our accounting staff who has either training in or experience with U.S.
